Case 2:18-cr-20802-SFC-EAS ECF No. 164 filed 09/11/20                  PageID.820      Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

United States of America,

       Plaintiff,

v.                                            Criminal Case No. 18-20802

Juan Richards,                                Sean F. Cox
                                              United States District Court Judge
      Defendant.
_______________________/

                          OPINION & ORDER
       DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

       In this criminal action, Defendant Juan Richards (“Defendant”) was convicted of

Conspiracy to Distribute Controlled Substances and was sentenced to 10 years imprisonment.

The matter is before the Court on Defendant’s Motion for Compassionate Release under 18

U.S.C. § 3582(c)(1)(A), which is based upon concerns about the ongoing novel coronavirus

pandemic (“COVID-19”). This motion asks the Court to allow Defendant to serve the

remainder of his sentence at home because he is concerned that he could contract the virus, and

that he may be vulnerable to severe illness if he were to contract it because of his medical

conditions. The Court concludes that a hearing is not warranted and orders that the motion will

be decided based upon the briefs. As explained below, the Court shall DENY the motion

because: 1) Defendant poses a danger to the community and thus his release would not be

consistent with applicable policy statements issued by the Sentencing Commission; and 2)

because the 18 U.S.C. § 3553(a) sentencing factors do not favor his release.

                                        BACKGROUND

       In this criminal case, Defendant pleaded guilty to Conspiracy to Distribute Controlled
Case 2:18-cr-20802-SFC-EAS ECF No. 164 filed 09/11/20                   PageID.821     Page 2 of 4




Substances (one kilo or more of heroin). In exchange for his guilty plea, the Government agreed

to dismiss other charges, – which included possession of a firearm in furtherance of a drug

trafficking crime. In his plea agreement, Defendant agreed to forfeit his interest in several

firearms and ammunition that was seized. Defendant was sentenced to 10 years imprisonment

by this Court.

       Defendant has served less than twenty percent of his sentence. Defendant is currently

housed at FCI Elkton.

       Defendant is 43 years old. It is undisputed that Defendant has a history of diabetes,

hypertension, and asthma. Defendant filed his Motion for Compassionate Release asserting that

he is at risk of an adverse outcome if he were to contract the virus.

       The Government acknowledges that Defendant exhausted his administrative remedies but

opposes the motion on the merits.

                                            ANALYSIS

       Defendant’s Motion for Compassionate Release is brought under 18 U.S.C.

§3582(c)(1)(A) and asks this Court to allow him to serve the remainder of his sentence in home

confinement.

       Under 18 U.S.C. § 3582(c)(1)(A), the Court may reduce an imposed sentence if it

determines that “extraordinary and compelling reasons warrant such a reduction.” On top of

making this finding, the Court must also consider the sentencing factors described in 18 U.S.C. §

3553(a) and decide if a sentence reduction would be “consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

       U.S. Sentencing Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n 2018) is the


                                                 2
Case 2:18-cr-20802-SFC-EAS ECF No. 164 filed 09/11/20                  PageID.822       Page 3 of 4




“applicable policy statement” with which the Court must comply when considering Defendant’s

request for compassionate release. 18 U.S.C. § 3582(c)(1)(A). Section 1B1.13 explains that a

defendant must “not [be] a danger to the safety of any other person or to the community” under

18 U.S.C. § 3142(g) and must fit within at least one of four categories of “extraordinary and

compelling reasons.” Those categories are: “Medical Condition of the Defendant,” “Age of the

Defendant,” “Family Circumstances,” and “Other Reasons.”

       In sum, a defendant seeking compassionate release must present extraordinary and

compelling circumstances, must have § 3553(a)’s sentencing factors weigh in his favor, must not

be a threat to others as determined by § 3142(g), and must fit within one of the four categories in

§ 1B.13 of the Sentencing Guidelines.” United States v. Shah, 2020 WL 1934930 at *1 (E.D.

Mich. April 22, 2020) (citations omitted). United States v. Murphy, 2020 WL 2507619 at *3-4

(E.D. Mich. May 15, 2020).

       Here, it is undisputed that Defendant has hypertension and asthma. He also has a history

of diabetes but it appears to be controlled without insulin (ie, controlled by diet alone). The

Government acknowledges that given the heightened risk that COVID poses to someone with

those conditions, Defendant has likely satisfied the first eligibility threshold for compassionate

release during this pandemic.

       But the Government persuasively argues that Defendant is ineligible for compassionate

release because he is a danger to the community. Section 1B1.13(2) permits release only if a

“defendant is not a danger to the safety of any other person or to the community, as provided in

18 U.S.C. § 3142(g).” The record does not support such a finding in this case, where

Defendant’s conviction in this case stemmed from his role in a large-scale drug trafficking


                                                 3
Case 2:18-cr-20802-SFC-EAS ECF No. 164 filed 09/11/20                PageID.823      Page 4 of 4




operation, and where Defendant has two prior drug convictions.

       The § 3553(a) factors, including Defendant’s history and characteristics, seriousness of

the offense, promoting respect for the law, and providing just punishment also weigh against

Defendant’s request for compassionate release. Defendant’s criminal conduct was serious, as he

was involved in a large-scale drug trafficking operation. And allowing Defendant to be released

after serving less than twenty percent of his sentence would not promote respect for the law or

proper deterrence, provide just punishment, and avoid unwanted sentencing disparities. This

Court concludes that Defendant is not an appropriate candidate for the extraordinary remedy of

compassionate release.
                                  CONCLUSION & ORDER

       For the reasons set forth above, IT IS ORDERED that Defendant’s Motion for

Compassionate Release is DENIED.

       IT IS SO ORDERED.

                                             s/Sean F. Cox
                                             Sean F. Cox
                                             United States District Judge

Dated: September 11, 2020




                                                4
